El Juez Asociado Sr. Wole
emitió la opinión del tribunal.
La presente fué un proceso contra Jorge Haddock por el delito de perturbar la paz pública. Es evidente que el recurso fué interpuesto tan sólo para obtener una demora, y no com-pareció la defensa del apelante. No sé ba presentado tampoco ni pliego de excepciones, ni alegato alguno.
Hemos examinado el récord, y no encontramos error de ningún clase; por lo que debemos confirmar la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-dos, Hernández, MacLeary y Wolf.